PROVOSTY, J.
This suit, like that of Redersheimer v. Henry J. Bruning (this day decided) 36 South. 990,1 involves the validity of a claim on a paving certificate. Among other issues raised in it is that as to the authority of the executive officers of the city to proceed to have the sidewalk work in question done by contract, without having first afforded an opportunity to the property owner to do the work herself. In the Redersheimer Case it was held that the executive officers of the city had no such authority, and that, as a consequence, the doing of-the work had been unauthorized, and had not had the effect of creating a debt against the property or its owner.
For this reason, for which the judgment in the Redersheimer Case was sustained, the judgment in the present ease must be set aside.
It is therefore ordered, adjudged, and decreed that the judgment appealed from he set aside, and that the plaintiff’s suit be dismissed at his cost.

 Ante, p. 343.